DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 19) in the reply filed on October 3, 2022 is acknowledged.  Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the method of claim 1 from which claim 19 depends from is a method for the manufacturing an oil and gas recovery article or at least one part thereof, however, claim 19 changes this method into a method of using the article.  Appropriate correction is requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (WO 2012/062851, please refer to 2013/0334006 for mapping).
Regarding claims 1, 5-7 and 12, Stern teaches a method of injection molding ([0035]) an article comprising a polymeric bearing (Abstract) made from an injection molding composition ([0035]) consisting essentially of 50 to 99 % by weight ([0059]) of a PAEK ([0057]) such as PEEK ([0077]) and 0.5 to 50 % by weight ([0061]) of boron nitride ([0062]) which has an electronegativity of 2.0.  It is noted that the optional ingredient is not mandatorily present.
	While Stern does not explicitly teach that the polymeric bearing is used in an oil and gas recovery article, it is noted that Stern teaches that this polymeric bearing is used in high PV conditions ([0157]) in such systems such as engines ([153]).  Given that engines are used in oil and gas recovery, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the polymeric bearing of Stern in an oil and gas recovery article.  It would be nothing more than using a known article to yield predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Stern teaches that the method comprises the step of injection molding and solidification ([0035]).
	Regarding claims 3-4, Stern teaches that more than 50% moles of recurring units ([0072]) have the recited structure ([0074]).
	Regarding claims 10-11, Stern teaches that the composition can contain two friction and wear additives ([0067]) and can include carbon fibers ([0064]) in the amount from 0.5 to 50 % by weight ([0061]).
	Regarding claims 13, Stern teaches that this polymeric bearing is used in high PV conditions ([0157]) in such systems such as engines ([153]) which is considered a motor system. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (WO 2012/062851, please refer to 2013/0334006 for mapping) in view of Sharabura et al (US 2003/0165683).
The discussion regarding Stern in paragraph 6 above is included here by reference.
Regarding claims 8-9, Stern teaches that the composition contains of boron nitride ([0062]), however, it fails to teach the particle sized of the boron nitride.
Sharabura teaches a polymeric material which incorporates boron nitride as a friction reducing element (Abstract).  Sharabura teaches that the boron nitride has a particle size of less than 6 microns (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to have the boron nitride of Stern have the particle size as taught by Sharabura.  One would have been motivated to do so in order to receive the expected benefit of having a size which provides the desired reduction in friction as well as ease of manufacturing (Sharabura, [0043]).
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al (US 5,003,032) in view of Bus (US 6,832,266).
Regarding claims 1 and 14, Daniels teaches a method of injection molding (col. 3, lines 37-41) a composition which incorporates polyaryletherketones (PAEK) polymers (col. 2, lines 40-55) and an additive such as boron nitride (col. 3, line 19).  The boron nitride is present in the amount from 5 to 30 % by weight (col. 3, lines 22-25).   Therefore, the amount of the PAEK can be calculated to range from 95 to 70 % by weight.
While Daniels teaches that the injection molding can result in a shaped article (col. 3, lines 40-42), however it fails to teach that the shaped article is an oil and gas recovery article such as a pipe.
Bus teaches a piping system for chemical liquids such as oil (Abstract) as well as a gas conveying system.
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to use have the piping system of Bus be made by the method outlined in Daniels.  One would have been motivated to do so in order to use a material with a high solvent resistance (Daniels, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764